Name: 89/236/EEC: Council Decision of 14 March 1989 on a specific research and technological development programme in the field of energy - non-nuclear energies and rational use of energy - 1989 to 1992 (Joule)
 Type: Decision_ENTSCHEID
 Subject Matter: soft energy;  energy policy;  research and intellectual property
 Date Published: 1989-04-11

 Avis juridique important|31989D023689/236/EEC: Council Decision of 14 March 1989 on a specific research and technological development programme in the field of energy - non-nuclear energies and rational use of energy - 1989 to 1992 (Joule) Official Journal L 098 , 11/04/1989 P. 0013 - 0017COUNCIL DECISION of 14 March 1989 on a specific research and technological development programme in the field of energy - non-nuclear energies and rational use of energy - 1989 to 1992 (Joule) (89/236/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130 q (2) thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 130k of the Treaty states that the framework programme is to be implemented through specific programmes developed within each activity; Whereas, by Decision 87/516/Euratom, EEC (4), as amended by Decision 88/193/Euratom, EEC (5), the Council adopted a framework programme for Community activities in the field of research and technological development (1987 to 1991) defining energy projects on non-nuclear energies and the rational use of energy; Whereas that Decision provides that a particular aim of Community research shall be to strengthen the scientific and technological basis of European industry and to encourage it to become more competitive at the international level and that Community action is justified where research contributes inter alia to the strengthening of the economic and social cohesion of the Community and the promotion of its overall harmonious development, while being consistent with the pursuit of scientific and technical quality; whereas it is intended that the Joule (Joint Opportunities for Unconventional or Long-term Energy supply) programme should contribute to the achievement of these objectives; Whereas on 16 September 1986 the Council adopted resolution 86/C 241/01 (6) concerning new Community energy policy objectives for 1995 and convergence of the policies of the Member States; Whereas the implementation of an energy strategy for the Community calls for the strengthening of research, development and demonstration projects at Community level; Whereas the energy research and development programmes adopted by Decisions 75/510/EEC (7), 79/785/EEC (8) and 85/198/EEC (9) produced favourable results and opened up promising prospects as regards the objectives pursued; Whereas the research and development projects covered by this Decision appear necessary and are a suitable means of continuing the activities already undertaken and of launching new activities to achieve the objectives pursued; Whereas a large number of small and medium-sized enterprises (SMEs) are involved in research and development into non-nuclear energy, particularly in the field of renewable energies; Whereas Regulation (EEC) No 3640/85 (10) provides for the granting of financial support to demonstration projects in the exploitation of alternative energy sources, energy saving and the substitution of hydrocarbons and to industrial pilot projects and demonstration projects in the field of solid fuel liquefaction and gasification; whereas such support should be granted only to projects based on completed research and development work; Whereas Regulation (EEC) No 3639/84 (11) provides for the granting of financial support for Community technological development projects in the hydrocarbons sector; whereas such support is granted only to projects for which the research stage is completed; Whereas on 26 November 1986 the Council adopted resolution 86/C 316/01 (12) on a Community orientation to develop new and renewable energy sources; ¹ ¹ ¹ Whereas on 19 October 1987 the Council adopted resolution 87/C 328/01 (13) on the continuation and implementation of a European Community policy and action programme on the environment (1987 to 1992); Whereas the protection of the environment should play a major role in the definition of energy research programmes; Whereas the implementation of the environment policy involves the development of clean technologies, especially for particularly polluting energy sources, amongst other things by suitable research programmes; Whereas the Scientific and Technical Research Committee (Crest) has expressed its opinion on the Commission proposal, HAS ADOPTED THIS DECISION: Article 1 A specific research and technological development programme for the European Economic Community in the field of energy - non-nuclear energies and rational use of energy, known as Joule - as defined in Annexes I and II is hereby adopted for a period of three years and three months from 1 January 1989. Article 2 The funds estimated as necessary for the execution of the programme amount to ECU 122 million, including expenditure on a staff of 34. An indicative allocation of these funds is set out in Annex II. Article 3 Detailed rules for the implementation of the programme and the rate of the Community's financial participation are set out in Annex III. Article 4 During the second year of implementation, the Commission shall review the programme and send a report on the results of its review to the European Parliament and the Council. This report shall be accompanied where necessary by proposals for the amendment or extension of the programme. At the end of the programme, an evaluation of the results achieved shall be conducted by the Commission which shall report thereon to the European Parliament and the Council. The abovementioned reports shall be established having regard to the objectives set out in Annex I to this Decision and in accordance with Article 2 (2) of the framework programme set out in Decision 87/516/Euratom, EEC. Article 5 The Commission shall be responsible for the execution of the programme. The Commission shall be assisted by a committee of an advisory nature, hereinafter referred to as ´the Committee', composed of the representatives of the Member States and chaired by the representative of the Commission. Contracts concluded by the Commission shall govern the rights and obligations of each party, in particular arrangements for the dissemination, protection and exploitation of research results. Article 6 1. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion within a time limit which the Chairman may lay down according to urgency of the matter, if necessary by taking a vote. 2. The opinion shall be recorded in the minutes of the Committee; in addition, each Member State shall have the right to have its opinion recorded in the minutes. 3. The Commission shall take the utmost account of the opinion delivered by the Committee. It shall inform the Committee of the manner in which its opinion has been taken into account. Article 7 1. Where framework agreements for scientific and technical cooperation between non-Community European countries and the European Communities have been concluded, organizations and enterprises established in those countries may, under conditions to be laid down in accordance with the procedures set out in Article 6 and on the basis of the criterion of mutual advantage, become partners in a project undertaken within the programme. 2. No contractor based outside the Community and participating as a partner in a project undertaken under the programme may benefit from the Community financing of the programme. The contractor shall contribute to the general administration costs. Article 8 This Decision is addressed to the Member States. Done at Brussels 14 March 1989. For the Council The President J. SOLANA MADARIAGA (1) OJ No C 221, 25. 8. 1988, p. 8 and OJ No C 329, 22. 12. 1988, p. 6. (2) OJ No C 326, 19. 12. 1988, p. 147 and OJ No C 69, 20. 3. 1989. (3) OJ No C 23, 30. 1. 1989, p. 19. (4) OJ No L 302, 24. 10. 1987, p. 1. (5) OJ No L 89, 6. 4. 1988, p. 35. (6) OJ No C 241, 24. 9. 1986, p. 1.(7) OJ No L 231, 2. 9. 1975, p. 1.(8) OJ No L 231, 13. 9. 1979, p. 30.(9) OJ No L 83, 25. 3. 1985, p. 16. (10) OJ No L 350, 27. 12. 1985, p. 29. (11) OJ No L 350, 27. 12. 1985, p. 25. (12) OJ No C 316, 1. 12. 1986, p. 1.(13) OJ No C 328, 7. 12. 1987, p. 1. ANNEX I PROGRAMME OBJECTIVES The objective of developing energy technologies is directly linked to the Community's energy strategy, the aim of which is to increase security of supply in the long term and to reduce energy imports to a reasonable cost, bearing in mind the environment. As far as the technologies involved are concerned, this objective requires the contribution of solid fossil fuels and of new and renewable sources of energy to be increased in the medium and long term and energy efficiency and the rational use of energy to be greatly improved. This primary objective must be accompanied by a research effort to reduce significantly nuisance and pollution caused by the production and use of energy. The development of advanced energy technologies should stimulate and improve industrial competitiveness, including that of small and medium-sized enterprises in the Community, and, as a consequence, help to enhance the economic and social cohesion of the Community. These objectives can be achieved through progress in the development and availability of techniques, process and products allowing the rational use of energy, in the non-polluting use of solid fuels and hydrocarbons, in the efficient and economic use of renewable energy sources and in the development of models for energy and the environment. ANNEX II PROGRAMME CONTENTS AND INDICATIVE INTERNAL ALLOCATION OF FUNDS Funds estimated as necessary for the execution of the programme (in millions of ecus) 1. MODELS FOR ENERGY AND ENVIRONMENT 6 ( ¹) 2. RATIONAL USE OF ENERGY 35 ( ¹) 2.1. Conservation in end-use sectors 2.1.1. buildings (a) energy conservation (b) solar energy applications 2.1.2. combustion technology 2.1.3. industry 2.2. Energy conversion and storage 2.2.1. fuel cells (a) for large-scale power applications (b) for small-scale applications 2.2.2. high-temperature superconductors 2.2.3. storage 3. ENERGY FROM FOSSIL SOURCES 34 ( ¹) 3.1. Hydrocarbons 3.1.1. techniques for exploration and reconnaissance 3.1.2. research on drilling problems 3.1.3. production techniques 3.1.4. supporting studies for offshore production 3.1.5. natural gas development and conversion 3.1.6. hydrocarbon conversion 3.2. Solid fuels Combined cycle techniques 3.2.1. pressurized fluidized bed combustion combined cycle 3.2.2. afterburner combined cycle 3.2.3. circulating atmospheric fluidized bed combustion combined cycle 3.2.4. coal gasification combined cycle 3.2.5. generic R& D 4. RENEWABLE ENERGIES 47 ( ¹) 4.1. Solar-derived energy sources 4.1.1. wind energy 4.1.2. solar photovoltaic 4.1.3. hydraulic energy 4.1.4. biomass 4.2. Geothermal energy and deep geology 4.2.1. geothermal energy 4.2.2. deep geology TOTAL 122 ( ¹) ( ¹) Of which ECU 13 727 million are foreseen for staff and administrative costs, including the cost of coordination activities and staff engaged in ´intra muros' research for subprogramme 1. ANNEX III IMPLEMENTATION OF THE PROGRAMME AND THE COMMUNITY'S RATE OF FINANCIAL PARTICIPATION The programme consists of activities carried out by means of shared-cost research contracts to be awarded following a selection procedure based on a call for proposals published in the Official Journal of the European Communities. The programme may also be carried out by means of study contracts, coordination projects and awards of training and mobility grants. The participants may be industrial companies - including small and medium-sized enterprises - research institutions, universities, individuals or any combination thereof established in the Community. Shared-cost research projects should, in general, be carried out by participants from more than one Member State. For shared-cost contracts, the Community participation will in principle be 50 % of the total expenditure. Alternatively, in respect of universities and research institutes carrying out projects, the Community may bear up to 100 % of the additional expenditure involved.